 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   AMY S. HITCHCOCK
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                  IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00119-JAM
12
                                    Plaintiff,           STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                               v.                        FINDINGS AND ORDER
14
     JOHN MAASEN,                                        DATE: March 31, 2020
15                                                       TIME: 9:15 a.m.
                                    Defendant.           COURT: Hon. John A. Mendez
16

17
             This case is set for status on March 31, 2020. On March 16, 2020, this Court issued General
18
     Order 611, which suspends all jury trials in the Eastern District of California scheduled to commence
19
     before May 1, 2020. This General Order was entered to address public health concerns related to
20
     COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME             1
       PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on March 31, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 2,

28 2020 at 9:15 a.m., and to exclude time between March 31, 2020, and June 2, 2020, under Local Code

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 T4.

 2        3.     The parties agree and stipulate, and request that the Court find the following:

 3               a)      The government has represented that the discovery associated with this case

 4        includes 511 pages of documents, including investigatory reports, documents related to the

 5        defendant’s criminal history, and search warrant photographs, as well as a recording of an

 6        interview with the defendant. All of this discovery has been either produced directly to counsel

 7        and/or made available for inspection and copying.

 8               b)      Counsel for defendant desires additional time to consult with forensic and mental

 9        health experts in order to pursue and prepare potential defenses to the charged offense, and to

10        pursue potential mitigation and sentencing arguments. The experts require additional time to

11        review evidence and provide analysis to defense counsel, and defense counsel requires additional

12        time to confer with these experts. Further, defense counsel requires additional time to confer

13        with the defendant regarding case strategy, the evidence, and the findings of the defense experts.

14        In addition to the above, defense counsel requires additional time to otherwise prepare for trial in

15        this matter.

16               c)      Counsel for defendant believes that failure to grant the above-requested

17        continuance would deny him/her the reasonable time necessary for effective preparation, taking

18        into account the exercise of due diligence.

19               d)      The government does not object to the continuance.

20               e)      In addition to the public health concerns cited by General Order 611 and

21        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

22        this case because the defendant is detained pending trial, and defense counsel’s ability to visit

23        and confer with her client in the jail has been limited as a result of COVID-19 and the resulting

24        restrictions on defense counsel’s access to the defendant. Further, counsel for both parties have

25        been encouraged to telework and minimize personal contact to the greatest extent possible. It

26        will be difficult to avoid personal contact should the hearing proceed

27               f)      Based on the above-stated findings, the ends of justice served by continuing the

28        case as requested outweigh the interest of the public and the defendant in a trial within the

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
 1          original date prescribed by the Speedy Trial Act.

 2                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of March 31, 2020 to June 2, 2020,

 4          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 5          because it results from a continuance granted by the Court at defendant’s request on the basis of

 6          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 7          of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12

13
     Dated: March 18, 2020                                    MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ SHEA J. KENNY
16                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
17

18
     Dated: March 18, 2020                                    /s/ LEXI NEGIN
19                                                            LEXI NEGIN
20                                                            Counsel for Defendant
                                                              JOHN MAASEN
21

22

23
                                            FINDINGS AND ORDER
24
            IT IS SO FOUND AND ORDERED this 18th day of March, 2020.
25

26                                                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
27                                                     UNITED STATES DISTRICT COURT JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
